VAN ORSDEL, Associate Justice.
The appellant is here claiming an invention for a square-shaped carton for “the holding of caps of circular form having laterally projecting tabs so that the caps may he held in alignment by means of the tabs being aligned in a selected corner of the carton. The caps being kept in this position may be emptied from the carton directly into a feeding shoot of an applying machine where the caps can be applied for sealing bottles and various kinds of vessels.”
The claims wore rejected on a patent to ono Dyer, April 18, 1922, which shows a ear-ton of similar shape which he used for inclosing a tooth paste tube, in which the bottom of the tube is longer than its diameter; and the tube is positioned in the square carton with its longer dimension fitting into the two diagonal corners, thus preventing the tube from shifting from its original position.
The Spiller patent of November 22, 1910, discloses circular jar sealing paper caps with laterally projecting tabs similar to those of appellant. These are assembled in alignment and inclosed in a carton of different shape from that of appellant.
In view of tlie references and the common use of sealing paper caps and paper cartons, we deem the device of appellant unpatentable.
The decision of the Board of Patent Appeals is affirmed.